Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-3 are under consideration in this application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dodd et al. (US patent no. 8,829,195).
Dodd et al disclose the preparation of the compound of formula (1) by reacting (R)- methyl 5-bromo-6-(3-hydroxypyrrolidin-1-yl)nicotinate with 1-(tetrahydro-2H-pyran-2-yl)-1H-pyrazole-5-boronic acid pinacol ester in the presence of a base, i.e., K3PO4 and Pd(PPh3)Cl2. Note example 9 and Stage 9.5 therein. Claim 2 herein recites the use of K3PO4..
Hence the claimed process is deemed to be anticipated therefrom.             
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd et al.
	As discussed supra, Dodd et al. disclose the preparation of compound (1) reacting the compound of formula (2) with the compound of formula (3) in the presence of a metal catalyst and an alkaline salt. Note example no 9 and step 9.5 therein. Further, column 43-44, step c recites additional catalysts and bases that can be employed in the process.	              
	One having ordinary skill in the art in possession of the Dodd et al..teaching of the process and the conventional knowledge of using a metal catalyst in the presence of an alkali or alkaline salt would be motivated to modify the prior art processes with the expectation that a similar reaction would be operable. The optimization of reaction conditions such as solvents and adding water to the reaction mixture after completion of the reaction is an effect oriented routine. 

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the prior art process.  One of skill in the art would reasonably have expected success in preparing the compound of formula (1) since the process is taught by the references.              
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
There is a lack of description as to how the hydrates, solvates, co-crystals, esters, complexes and oxazolines are produced and what solvates, hydrates and co-crystals are produced in the specification.  Jain et al. on page 315 states that the fact that a compound can exist in a crystalline form does not mean that it will always crystallize in crystalline form. Moreover, it is not clear how many molecules of solvent/water are in the recited solvates/hydrates.  Vippagunta et al. (Advanced Drug Delivery Reviews 48 (2001) 3-26) recites on page 18 that predicting the formation of solvates of a compound and the number of molecules of solvent or water incorporated into the crystal lattice of a compound is complex and difficult.   Guillory (in Brittain et al., NY:Marcel Dekker, 1999, pages 125-181 and 183-226, teach that solvates and hydrates are formed by recrystallization of drug substances. Note page 203 therein.  However, not all compounds will form solvates or hydrates.  Note section 3.4 of Vippagunta et al.
There is a lack of description as to how esters and oxazolines are produced and what oxazolines and esters are produced in the specification.  
              The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.
(Wolff, Manfred E., Ed.  Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, New York: John Wiley & Sons, 1996, vol. 1, pp. 975-976)

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing the compound in examples 1 to 4, does not reasonably provide enablement for the process of making any and all the plethora of possible co-crystals, hydrates, solvates, complexes, esters and oxazoline structures encompassed by the generic formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), where the Supreme Court looked to whether the experimentation needed to practice an invention was undue or unreasonable. Id. An invention must be described so that any person skilled in the art can make and use the invention without undue experimentation.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).  As stated in the MPEP 2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  The analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole. Id. at 740, Id. at 1407.  The factors to be considered herein are those set forth as the In re Wands, 8 USPQ 2nd 1400 (1988) decision.
	The analysis is applied to the instant case.
(a)	Breadth of the claims – Claim 1-3 defines multiple products and crystalline co-crystals, solvates and hydrates. The scope of the claim is unclear and indefinite and 

(b)	Nature of the invention – the field of endeavor in finding forms of multiple solvated hydrated and polymorphs which is extremely unpredictable.   See for example Braga et al. indicated that “One can say that if the formation of polymorphs is a nuisance for crystal engineers, solvate formation can be a nightmare…” (p.3640)

(c)	State of the prior art –  and  (d)	Level of one of ordinary skill in the art – are discussed together.  In characterization of polymorphic crystalline forms, it is well established that a different chemical identity is not a polymorph of a compound or obvious variation of a compound. (see Seddon).   
			It has been well established that:

	i)  	“Predicting the formation of co-crystals is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds………no computer programs are currently available for predicting the crystal structures of hydrates and solvated.”   (Vippagunta et al. p.18)

(e)	Level of predictability in the art – 
	C0-cyrstal crystalline formation art is quite unpredictable. 
  
i.	the field of polymorphic formation is highly unpredictable- “One can say that if the formation of polymorphs is a nuisance for crystal engineers, solvate formation can be a nightmare…” (Braga et al. p.3640).

)  	“Predicting the formation of co-crystals is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds………no computer programs are currently available for predicting the crystal structures of hydrates and solvated.”   (Vippagunta et al. p.18)

	ii)		“ The main challenge in managing the phenomenon of multiple solid forms of a drug is the inability to predict the number of forms that can be expected…..differentiate definitively between two structurally similar polymorphs…….or a combination of techniques need to be used to avoid errors of interpretation and identification of polymorphs.” (Vippagunta et al. p.11 §2.5- p.13 §2.7)

identical x-ray diffraction pattern (see Bernstein p.272).  Therefore, it is necessary for closely related crystalline products to be differentiatedly identified by combination of characterization (Vippagunta et al. p.13 §2.7).
	
	iv) ordinarily, different crystalline material will exhibit a unique XPRD pattern. It is not uncommon for two patterns to share some but not all of the peak positions.  This can be coincidence of it can be due to one of the samples being a mixture of multiple phases.  The full pattern method is necessary because it relies on fitting entire observed pattern of reference material to an observed pattern if not previous available.  Such full pattern fitting will avoid artifacts of relying on single peaks (Ivanisevic p.28-29 (Pharm. Sci,. Encycl., Dean p.10.24-10.26)

(e)	Level of predictability in the art – 
	C0-cyrstal crystalline formation art is quite unpredictable. 
  
i.	the field of polymorphic formation is highly unpredictable- “One can say that if the formation of polymorphs is a nuisance for crystal engineers, solvate formation can be a nightmare…” (Braga et al. p.3640).

ii.	two material may share some common peaks but such is purely coincidental or due to contamination ( Ivanisevic p.12)

	iii. for identification of new forms of molecular adducts such as salts or solvates, the chemical identity i.e. molecular formula and full spectrum are compared and should not rely on selective peaks (Ivanisevic p.28-29).

iv.	Further, a process of making one chemical identity in its one form does not offer any predictability of another chemical identity with another crystalline form. 	It is well recognized in the art that the standard for determining whether the specification meets the enablement requirement is the experimentation needed to practice the invention undue or unreasonable.  In the crystalline polymorphic form process art, specific crystal preparation requires very limited and specific process to obtain consistent single crystalline forms.   Based on the level of skill as stated in the state of the art reference Kirk-Othmer Encyclopedia of Chemical Technology Copyright © 2002 by John Wiley & Sons, Inc., pp. 95-147 (cited in previous office action), Article Online Posting Date: August 16, 2002, it was described that the state of the art of polymorph recovery is highly unpredictable (See for example pp. 95-147).  The article indicates that many uncertain factors determine morphology, and specifically that the appearance of the crystalline product and its processing characteristics (such as 
The reference also teaches that polymorphism is a condition wherein crystalline form is intimately associated with processing (“Polymorphism is a condition in which chemically identical substances may crystallize into different forms. Each form is, however, only stable (thermodynamically) in a certain range of temperature and pressure. In the case of ambient pressure, eg, ammonium nitrate exhibits four changes in form between -18 and 125°C:   


Transitions from one polymorphic form to another may be accompanied by changes in process conditions (temperature, pressure, shear or solution composition), transitions from one polymorphic form to another and lead to formation of a solid product with unacceptable properties (e.g. melting point or dissolution rate).

Therefore, the process of making a generic crystalline co-cyrstal does not offer any enablement for a co-crystal such as claims 1-3, since there is no process or any predictability from the disclosed process for making new and different chemical identity and forms.

(f)	Amount of direction provided by the inventor - the application is negligent regarding direction with respect to making and using of broadly claimed multiple co-crystals. There is no direction in the specification as to how all co-crystals are prepared.

(g)	Existence of working examples - applicant has provided no specific process each making a specific co-crystal, hydrate or solvate. Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP § 608.01(p).

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting multiple compounds, and may include crystalline forms is highly unpredictable as recited supra.  The specification itself evidenced that such process is highly specific and unpredictable, for example, the generic salt was made with the same starting material and the same conditions with difference in the like of very specific process can make very specific crystalline product.  Thus, in absence of process of making multiple chemical identity for each of the chemical identity and forms for each chemical identity, possession of the products broadly encompassed by the claims is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation. 

               The instant invention is also drawn to preparing any and all unknown complexes, ester and oxazoline prodrug derivatives of a compound of formula (1).  
           The amount of direction or guidance and the presence or absence of working examples
            There are no working examples in the specification that show how to make any solvate, hydrate, complex, co-crystal or esters of the instantly claimed compound of formula (1). None of the recited products in claims 1-3 have been prepared.  Additionally, the lack of examples in the specification is not sufficient to enable one skilled in the art to which it pertains to make and use any pharmaceutically acceptable prodrug as interpreted broadly by one of ordinary skill in the art. The specification does not adequately enable a method of making all solvates, hydrates, co-crystals, complexes and esters of the compound of formula (1) that the claims encompass, as defined in the instant specification. The specification has limited exemplification thereof and of the necessary starting materials, as discussed supra. 
	As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here. 


                A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.          
           Predicting the formation of solvate, hydrates or co-crystals and the number of molecules of solvent or water incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates and hence generalizations cannot be made for a series of compounds.  Note section 3.4 of Vippaguanta et al.
           The process of making a specific solvate, hydrate or co-crystal can vary with very limited ranges in terms of solvents, temperature, etc. When a crystal is formed from a specific solvent, the clear identification of the relationship between solvent and the product must be described since absorbed solvent can be removed easily and crystalline solvates are different chemical products.  Further, the identification of solvates must be evidenced by such data as TGA loss, H1-NMR spectroscopy. Karl Fischer titration, etc.  See Yu pages 122-123 therein.             
	Genentech Inc v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and [p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
        The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            The terms “solvate”. “complex”, “co-crystal”, “ester” and “oxazoline” in claims 1-3 are indefinite to their meaning sand are not defined anywhere in the specification.
            The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Information Disclosure Statement
The information disclosure statement filed August 6, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

plm
April 13, 2021